Citation Nr: 0838471	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  05-38 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease.

2.  Entitlement to service connection for left acoustic 
schwannoma, status post-craniotomy, to include as secondary 
to exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for bladder tumor and 
non-functioning right kidney with radical cystectomy, right 
radical nephrectomy and prostatectomy (claimed as bladder, 
kidney and prostate cancer), to include as secondary to 
exposure to herbicides (Agent Orange).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) (claimed as collapsed lung), to 
include as due to asbestos exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty for more 
than 30 years until his retirement from service in June 1980.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for COPD, to 
include as due to asbestos exposure, is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran is not shown to have rheumatic heart disease.

3.  The veteran's acoustic schwannoma was not manifested in 
service or for many years thereafter, is not shown to be a 
malignant schwannoma, and is not shown to be related to 
service or to any herbicide exposure therein.

4.  The veteran's bladder tumor and non-functioning right 
kidney, status post-radical cystectomy, right radical 
nephrectomy and prostatectomy, were not manifested in service 
or for many years thereafter, and are not shown to be related 
to service or to any herbicide exposure therein; prostate 
cancer is not shown.


CONCLUSIONS OF LAW

1.  Service connection for rheumatic heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2.  Service connection for acoustic schwannoma is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Service connection for bladder tumor and non-functioning 
right kidney with radical cystectomy, right radical 
nephrectomy and prostatectomy is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claims decided herein, the veteran was 
provided VCAA notice by letter in December 2003.  The letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thereafter, the claims were readjudicated.  
See July 2006 and February 2008 Supplemental Statements of 
the Case (SSOCs).  The veteran has had ample time to 
respond/supplement the record.  In April 2006, he indicated 
that he had no additional evidence or information to submit 
in support of his claims.  

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease and malignant tumors, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year after discharge from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non-
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Secretary of the Department of Veterans Affairs, under the 
authority granted by the Agent Orange Act of 1991 and the 
Veterans Education and Benefits Expansion Act of 2001, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during the 
Vietnam Era is not warranted for the following conditions: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; bone 
and joint cancer; skin cancers (melanoma, basal, and squamous 
cell); breast cancer; female reproductive system cancer (cervix, 
uterus, ovary); testicular cancer; urinary bladder cancer; renal 
cancer; leukemia (other than chronic lymphocytic leukemia); 
abnormal sperm characteristics and infertility; spontaneous 
abortion; neonatal or infant death and stillbirth in offspring of 
exposed individuals; low birthweight in offspring of exposed 
individuals; birth defects (other than spina bifida) in offspring 
of exposed individuals; childhood cancer (including acute 
myelogenous leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and amyotrophic 
lateral sclerosis; chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal, metabolic, and digestive 
disorders (changes in liver enzymes, lipid abnormalities,  
ulcers); immune system disorders (immune suppression, 
autoimmunity); circulatory disorders; amyloid light-chain 
amyloidosis; endometriosis; and effects of thyroid homeostasis.  
See Health Outcomes Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. No. 32,395 (June 12, 2007). 

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Rheumatic Heart Disease

During an April 2006 hearing, the veteran testified that he 
had been treated (with medication) for heart problems since 
about 1996.  He indicated that his heart sometimes raced, and 
sometimes slowed down, "like anxiety."  He maintained that 
these problems were caused by the rheumatic fever he had in 
service.

The veteran's STRs note that the veteran was hospitalized in 
July 1947 for rheumatic fever.  On examination, no cardiac 
murmurs were audible.  ECG was consistent with rheumatic 
activity.  The veteran was observed in the hospital for 10 
weeks, during which time he followed a program of gradually 
increased activity.  The veteran was able to perform moderate 
daily work for four weeks without recurrence of symptoms.  
There was no evidence of cardiac damage at the veteran's 
discharge from the hospital in October 1947, as indicated by 
ECG results.  In April 1948, it was noted that the veteran 
had been afebrile and symptomatic since October 1947.  A soft 
systolic mitral murmur was heard in November 1947, but not 
since that time.  X-rays revealed a normal cardiac shadow.  
The veteran was noted to be able to perform moderate to heavy 
manual labor without discomfort.  The veteran was found to 
have completely recovered from acute rheumatic fever; he had 
ECG evidence of a first-degree A-V heart block which in no 
way incapacitated him.  Subsequent STRs note no complaints, 
findings, or diagnosis related to a heart disability.  On 
retirement examination in June 1980, clinical evaluation of 
the heart was normal and chest X-ray and EKG were within 
normal limits.

No post-service medical evidence of rheumatic heart disease 
has been submitted.  An August 2003 EKG revealed normal sinus 
rhythm without any ST-T wave abnormalities.  The examiner 
noted that the veteran had no prior history of cardiovascular 
disease or risk factors, although a recent adenosine 
perfusion scan revealed a small area of inferior 
reversibility, possibly ischemia.  A May 2004 VA examination 
report notes the veteran's history of rheumatic fever while 
in service.  Currently, the veteran denied any chest pain, 
palpitations, or history of congestive heart failure or 
myocardial infarction.  He denied taking any cardiac 
medication.  A review of his claims file revealed a normal 
electrocardiogram (see August 2003 clinical records).  Upon 
examination, the heart had a normal sinus rhythm.  There were 
no murmurs, no friction rub and no extrasystoles.  There was 
no edema in the extremities.  The examiner stated that there 
was no evidence of cardiac disease.  He stated that the 
veteran "had rheumatic fever in 1947 which causes valvular 
heart disease.  There is no evidence of valvular heart 
disease at the present time.  Therefore, there is no evidence 
of residuals from rheumatic fever."

While the veteran's STRs do show complaints treatment for 
rheumatic fever early during the veteran's military service, 
subsequent STRs and a retirement examination report are 
negative for any findings of rheumatic heart disease.  
Moreover, there is no post-service medical evidence of 
rheumatic heart disease.  Accordingly, service connection for 
rheumatic heart disease is not warranted.  See Brammer, 
supra.

Because the preponderance of the evidence is clearly against 
the veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).

B.  Acoustic Schwannoma

The veteran's service personnel records reflect that he was 
awarded a Combat Action Ribbon for his service at Gia Le 
Combat Base in Vietnam in 1968.  The veteran's STRs, 
including a June 1980 retirement examination report, are 
negative for complaints or findings related to acoustic 
schwannoma.

Post-service treatment records show that the veteran was 
hospitalized in May 1996 with a four day history of ataxia as 
well as a history of abrupt hearing loss.  Examination 
revealed a left cerebellar lesion.  The veteran underwent a 
left suboccipital craniotomy with excision of left vestibular 
schwannoma in June 1996.  A June 1996 pathological report 
notes that no malignant cells were identified.

The record does not contain any evidence that the veteran's 
acoustic schwannoma was manifested in service; in fact, it 
was not diagnosed until 1996.  Consequently, service 
connection for acoustic schwannoma on the basis that it 
became manifest in service is not warranted.

As noted in the June 1996 pathology report above, the 
evidence does not show that the veteran's acoustic schwannoma 
was malignant; therefore service connection is not warranted 
on a presumptive basis under 38 U.S.C.A. § 1112, as a 
malignant tumor that became manifest to a compensable degree 
within one year following discharge from service.

The veteran's theory of entitlement to service connection for 
his acoustic schwannoma is premised on an allegation that it 
resulted from his exposure to Agent Orange in Vietnam.  While 
the veteran served in Vietnam, and is presumed to have been 
exposed to Agent Orange, non-malignant acoustic schwannoma is 
not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
See 38 C.F.R. § 3.309(e).  Consequently, the presumptive 
provisions of 38 U.S.C.A. § 1116 do not apply.

The veteran may still establish service connection for 
acoustic schwannoma by affirmative, competent and probative 
evidence showing that such disease is at least as likely as 
not related to service (including to Agent Orange exposure 
therein).  See Combee, supra.  The first diagnosis of 
acoustic schwannoma was in 1996, about 16 years after the 
veteran's discharge from active duty.  Such a long interval 
of time between service separation and the earliest 
documentation of the disease is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds that 
no additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
This is because any such medical opinion would not establish 
the existence of disease or injury in service to which a 
current disability could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1348 (Fed. Cir. 2003).  There is no competent evidence 
in the record that even suggests the non-malignant acoustic 
schwannoma might be related to the veteran's exposure to 
Agent Orange in Vietnam.

The Board has also considered the veteran's own statements to 
the effect that his acoustic schwannoma was incurred during 
his military service.  However, because he is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.

C.  Bladder Tumor and Non-functioning Right Kidney with 
Radical Cystectomy, Right Radical Nephrectomy and 
Prostatectomy

As noted above, the veteran's service personnel records 
reflect that he was awarded a Combat Action Ribbon for his 
service at Gia Le Combat Base in Vietnam in 1968.  The 
veteran's STRs, including a June 1980 retirement examination 
report, are negative for complaints or findings related to 
bladder cancer, kidney cancer, a non-functioning right 
kidney, or any disability of the prostate.

Post-service treatment records show that the veteran was 
diagnosed with extensive bladder cancer and a non-functioning 
right kidney in July 2003.  In October 2003 he underwent a 
radical cystectomy with ileoconduit urinary diversion, right 
nephrectomy and bilateral pelvic lymph node dissection.  
Post-operative diagnoses were: papillary urothelial cancer of 
the bladder, right ureter and kidney; and prostatic 
intraepithelial neoplasia (PIN).  An October 2003 pathology 
report notes findings of high-grade, papillary urothelial 
carcinoma involving the entire kidney, right ureter and right 
bladder trigone extending into the anterior bladder wall.  
There was no extension beyond the renal capsule and the 
lesion did not extend beyond the lamina propria of the 
ureter.  The prostate had a single focus of atypical glands 
that was not present on deeper sectioning of the specimen; 
therefore, further work-up could not be performed.  A May 
2004 VA examination report notes that the veteran had no 
subsequent malignancy.

The record does not contain any evidence that the veteran's 
bladder, kidney, or prostate disabilities were manifested in 
service; in fact, no disability was diagnosed until 2003.  
Consequently, service connection for disabilities of the 
bladder, kidney and prostate (including cancer of the 
bladder, ureter and kidneys) on the basis that they became 
manifest in service or on a presumptive basis under 
38 U.S.C.A. § 1112, as a chronic disease that became manifest 
to a compensable degree within one year following discharge 
from service, is not warranted.

The veteran's theory of entitlement to service connection for 
his bladder, kidney and prostate disabilities is premised on 
an allegation that it resulted from his exposure to Agent 
Orange in Vietnam.  While the veteran served in Vietnam, and 
is presumed to have been exposed to Agent Orange, bladder 
cancer, kidney cancer ureter cancer and PIN are not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  See 
38 C.F.R. § 3.309(e).  While prostate cancer is such an 
enumerated disability, the evidence does not show that the 
veteran had prostate cancer.  Rather, post-operative 
diagnosis was PIN, a pre-malignant lesion, and the pathology 
report did not show malignancy of the prostate (carcinoma).  
Consequently, the presumptive provisions of 38 U.S.C.A. 
§ 1116 do not apply.  In fact, the Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for urinary bladder cancer or renal 
cancer.  See the Agent Orange Act of 1991 and the Veterans 
Education and Benefits Expansion Act of 2001, supra.  

The veteran may still establish service connection for 
bladder tumor and non-functioning right kidney with radical 
cystectomy, right radical nephrectomy and prostatectomy by 
competent and probative evidence showing that such disability 
is at least as likely as not related to service (including to 
Agent Orange exposure therein).  See Combee, supra.  The 
first diagnosis of these claimed disabilities was in 2003, 
about 23 years after the veteran's discharge from active 
duty.  Such a long interval of time between service 
separation and the earliest documentation of the disease is, 
of itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  The Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
This is because any such medical opinion would not establish 
the existence of disease or injury in service to which a 
current disability could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America, et. al., supra.  

The Board has also considered the veteran's own statements to 
the effect that his claimed disability was incurred during 
his military service.  However, because he is a layperson, he 
is not qualified to render an opinion concerning medical 
causation.  See Espiritu, supra.

The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.




ORDER

Service connection for rheumatic heart disease is denied.

Service connection for postoperative left acoustic schwannoma 
is denied.

Service connection for bladder tumor and non-functioning 
right kidney with radical cystectomy, right radical 
nephrectomy and prostatectomy is denied.


REMAND

Military personnel records reflect that the veteran's 
shipboard duties in service were such that he may have been 
exposed to asbestos.  In addition, the veteran has submitted 
medical evidence showing periodic treatment for a chronic 
lung disorder.  This evidence includes complaints of 
shortness of breath and findings consistent with COPD, a 
condition that can be related to asbestos exposure.  Given 
that the veteran was involved in work during service that may 
have exposed him to asbestos, and given that he now appears 
to have a lung condition that could be related to asbestos 
exposure, further development is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should conduct exhaustive 
development to determine whether the 
veteran was exposed to asbestos during 
his service in the Navy, and if so, the 
nature, intensity and duration of such 
exposure.  Given that the veteran's 
personnel records do not indicate whether 
or not he was exposed, the RO should look 
to all potential alternative sources of 
information to make this determination.  
If after this exhaustive development, the 
record is still insufficient for purposes 
of determining whether the veteran was 
exposed to asbestos, the RO should so 
specify and should certify that there are 
no additional available records 
pertaining to the veteran's asbestos 
exposure in service.

2.  If, and only if, it is determined 
that the veteran was exposed to any level 
of asbestos in service, the RO should 
also conduct exhaustive development to 
determine whether he had actual pre-
service and/or post-service exposure to 
asbestos and if so, the nature, intensity 
and duration of such exposure.

3.  If, and only if, it is determined 
that the veteran was exposed to any level 
of asbestos in service, the RO should 
arrange for the veteran to be examined by 
an appropriate physician (i.e., one 
familiar with asbestos-related diseases) 
to determine the nature and etiology of 
any current lung disability.  The 
physician should review the complete 
claims file, specifically considering the 
evidence of record concerning the nature, 
intensity and duration of the asbestos 
exposure in service and any pre or post-
service asbestos exposure.  Any indicated 
studies should be performed.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that any current lung disability is 
related to the veteran's service, 
including asbestos exposure therein.  The 
examiner must explain the rationale for 
the opinion given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


